Fitzgerald, J.
An information has been filed in the Court of Special Sessions charging the defendant (a) with offering property for disposal dependent upon the drawing of a lottery; (b) of unlawfully maintaining and operating a lottery; (c) of keeping a gaming and betting establishment.
The charges arise out of the fact that “ The Momart Theatre,” of which the defendant is the owner or manager, conducts a game called “ Whirl Win.” It is asserted on behalf of defendant that any one, without charge of any kind, may participate in the game merely by entering the lobby of the theatre and obtaining a card and punching numbers in a manner common to many similar games. It is stated that the commissioner of licenses has publicly announced that if there be a conviction herein, the license of the Momart Theatre, as well as those of other similar places, under the same management, will be revoked.
*391It further appears from the moving papers that informations heretofore filed, and containing identical charges against other individuals, have been disposed of in the Court of Special Sessions, and that the defendants in such proceedings have been acquitted and discharged.
No facts have been shown which justify the certificate requested.
Motion denied.